           Case 7:18-cv-08502-KMK Document 34 Filed 04/03/19 Page 1 of 3
              Case 7:18-cv-08502-KMK Document 33 Filed 04/01/19 Page 1 of 3



                                                                 .    ;~
                        LEEDS B ROWN LAW, . •
                                     One Old Country Road, Ste. 347
                                                                              ~NDORSED
                                         Carle Place, NY 11514
                                            (516) 873-9550

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ A ttorneys at Law_ _ _ _ _ _ _ _ _ _ _ _ _ __


                                                      April 1, 2019
ViaECF
Honorable Kenneth M. Karas
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, New York 10607

Re:    O 'Hara v. Board of Cooperative Educational Services of Southern Westchester, et.al
       Docket No.: 18-CV-8502 (KMK)(LMS)

Your Honor:

         This firm represents the Plaintiff in the above referenced action. We write in accordance with Your
Honor' s Individual Rules and Practices, in opposition to Defendants ' March 27, 2019 request for a pre-
motion conference and permission to move to dismiss the Plaintiff's Complaint. (Dkt. 32). We respectfully
submit this opposition, which reiterates positions previously taken concerning Defendants' November 15,
2018 request for same (Dkt. 15), as well as their December 27, 2019 request (Dkt. 22). For the purposes
of this letter, Plaintiff refers to the Second Amended Complaint as filed (Dkt. 31 ).

       "The pleading requirements in discrimination cases are very lenient, even de minimus." Deravin
v. Kerik, 335 F.3d 195, 200 (2d Cir. 2003) (citation omitted). Plaintiff's complaint cannot be dismissed
even where not every element of plaintiff's case is supported with "detailed facts," as long as there is
"more than naked assertion" to support a claim. Brown v. Castleton College, 09-CV-1, 2009 WL 3248106,
*2 (D. Vt. Oct. 10, 2009). "The test is whether the plaintiff is entitled to offer evidence to support his
claim, not whether he is ultimately likely to prevail." G.J. Home Dev. Corp. v. Weis, 07-CV-4115 , 2009
U.S. Dist. LEXIS 29345, at *7 (E.D.N.Y. Mar. 31 , 2009).

      When conducting their investigation into Plaintiff's allegations of discrimination and retaliation,
the New York State Division of Human Rights ("DHR"), in their probable cause determination, found
that:

               "the record includes correspondence that shows that Respondent knew
               about Complainant's disability and her objections over what she perceived
               was Respondent's abuse of her clinical license. The record also includes
               counseling memoranda, correspondence showing Respondent's scheduling
               of UDO appointments immediate upon her return from disability leave
               without advance notice, correspondence related to Respondent' s response


                                                     1
            Case 7:18-cv-08502-KMK Document 34 Filed 04/03/19 Page 2 of 3
             Case 7:18-cv-08502-KMK Document 33 Filed 04/01/19 Page 2 of 3




               to Complainant's DASA complaint while she was out on medical."

        Here, Plaintiff argues that her rights were violated pursuant to the Americans with Disabilities Act
("ADA"), with such claim tolled pursuant to the March 3, 2017 filing with the DHR, to the position of
May 7, 2016 (300 days prior to the DHR filing and EEOC cross-filing). However, and in relation to
allegations and facts in the narrative presented which are untimely, we argue that the long-standing history
of disparate treatment and retalioation directed at Plaintiff is relevant and should be considered. See
McMahon v. NY.C. Bd. of Educ., 2006 U.S. Dist. LEXIS 89627, at *30 (E.D.N.Y. 2006) (holding that
allegations that "cannot provide independent grounds for relief. .. may be considered as relevant
background evidence that could lead a rational jury to find a causal link between the protected activity
and the actionable adverse acts."). Notably, the conditions which Plaintiff identifies in the pleading are
supported by Doctor's notes, including those which were provided to Defendant BOCES in support of
Plaintiff's lengthy medical leave. (Campi. ,r,r 101-102). Plaintiff's conditions and physical manifestations
of pain placed Defendant BOCES on notice that Plaintiff suffered from conditions that rendered her in
need of leave, which create conditions in which further adversity was intended to retaliate.

        Following Plaintiff's return from a medical leave of absence (Comp!. ,r 105), she experienced
heightened scrutiny and observations following leave from Individual Defendant Schuchman (Campi. ,r
106), and on June 13, 2016, complained to Individual Defendants Knight, Gratto, and Coles concerning
workplace harassment and bullying (Comp I. ,r 107). Again, Plaintiff voiced opposition and complained
to Individual Defendants Knight, Gratto, and Coles. (Campi. ,r 112). Receiving no relief, Plaintiff was
subject to a hostile work environment giving rise to conditions tantamount to constructive discharge, and
Plaintiff experienced economic injury due to conditions motivating unplanned retirement, due to
Defendants' actions and failures to act. (Comp!. ,r 113).

         Defendants argue that Plaintiff did not engage in protected acts relating to Title VII. However,
"the anti-retaliation provision of Title VII have a broad reach," and here, Plaintiff "engaged in conduct by
first informally and then formally objecting to [her] treatment at the hands of [her] employers. See Birkholz
v. City of New York, 2012 WL 580522 (E.D.N.Y. 2012). Thus, even if Plaintiff did not specifically
complain about a specific form of discrimination, she took action which constituted a protected activity
under Title VII by repeatedly complaining about workplace harassment and bullying, including in
complaints made to the District's Title IX Officer and other District actors required to provide assistance.
(Comp!. ,r,r 72, 73, 80, 81, 83, 85, 88, 92, 100, 107, 111 , 112). These complaints, and following actions,
took place, at least in part, during the period applicable to Plaintiffs EEOC cross-filing. Notably,
individuals acting in the capacity of Title IX Officers serve specific roles concerning complaints of gender
discrimination in educational settings. Thus, by assigning the matter to Title IX investigation, Defendants
believed that such complaints related to gender, and upon information and belief, the failure to respond
and the subsequent harassment was intended to retaliate against Plaintiff on the basis that she had
complained about discrimination including, but not limited to, gender discrimination. Discovery is
required in order to understand what investigation, if any, took place regarding Plaintiff's many
complaints, as well as to determine how Defendants violated Plaintiff's constitutional rights relating to
her 14th Amendment claims.

       Defendants finally argue that the Complaint does not adequately allege claims pursuant to 42
U.S.C. § 1983 ("§ 1983"). Notably, the Second Circuit has found that disability discrimination matters
may be pursued pursuant to § 1983. See Rogers v. Roosevelt Union Free Sch. Dist., 2012 WL 6163130,


                                                     2
            Case 7:18-cv-08502-KMK Document 34 Filed 04/03/19 Page 3 of 3
             Case 7:18-cv-08502-KMK Document 33 Filed 04/01/19 Page 3 of 3




at *9 (E.D.N.Y. Dec. 7, 2012) ajf'd, 553 F. App' x 88 (2d Cir. 2014). To hold the District liable under§
1983 for unconstitutional actions of its employees, a plaintiff must plead and prove that: " (l) an official
policy or custom that (2) causes the plaintiff to be subjected to (3) a denial of a constitutional right."),
Torraco v. Port Auth. OJN.Y & N.J., 615 F.3d 129, 140 (2d Cir. 2010) quoting Wray v. City ofNew York,
490 F.3d 189, 195 (2d Cir. 2007).

         A policy or custom may be established by: (1) a formal policy officially endorsed by the
municipality; (2) actions or decisions made by municipal officials with decision-making authority; (3) a
practice so persistent and widespread that it constitutes a custom through which constructive notice is
imposed upon policymakers; or (4) a failure by policymakers to properly train or supervise their
subordinates, such that the policymakers exercised " deliberate indifference" to the rights of the Plaintiff.
See Parker v. City of Long Beach, 563 Fed. App' x. 39, (2d Cir. 2014), as amended, (Apr. 21, 2015 (failure
to train); Hines v. Albany Police Dep 't , 520 F. App' x 5, 7 (2d Cir. 2013) (actions of policymakers); Missel
v. Cnty. Of Monroe , 351 F. App'x 543, 545 (2d Cir. 2009) formal policy and act of a person with
policymaking authority for the municipality). Here, the Complaint alleges same, in that the District and
Individual Defendants Coles, Gratto, Pulley, Knight, and Schuchman knew or should have known that
Plaintiff was voicing opposition to workplace discrimination and a hostile work environment, and failed
to take remedial and corrective action, and instead, allowed a continued practice of harassment to continue.
This failure to supervise, despite obligations, policies, and procedures to do so, amounted to "deliberate
indifference" to Plaintiff's constitutionally-protected rights. In fact, and in opposition to Defendants '
position that insufficient facts are presented concerning the individual defendants, the Second Amended
Complaint clearly identifies that Plaintiff is providing notice of a pleading alleging that the Individual
Defendants failed to enforce the District's policies. (Compl. ,r 124).

        For all the foregoing reasons, the Second Amended Complaint should not be dismissed. To the
extent that any portion of Defendants ' letter application was not addressed, we look forward to fully
briefing all issues at the pre-motion conference; if deemed necessary by the Court, and in our opposing
papers. We thank Your Honor for your attention and consideration in this matter.

                                                       Best regards,

                                                       LEEDS BROWN LAW, P.C.

                                                                       Isl
                                                       Sean O' Hara
                                                       LEEDS BROWN LAW, P.C.
                                                       One Old Country Road, Suite 347
                                                       Carle Place, N .Y. 11514
                                                       (516) 873-9550
cc: All Counsel (Via ECF)

                                                          ~ W\ 1,1~1           ~Jc) "     ~r"--"";,.,
                                                                                               J:OO
                                                           (~~         ()1\ ~ )   g)'l.Dl~ 1 'it         -

                                                                                       ~ oJtJ_

                                                                                      ~)~
                                                      3
